[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR CONTRIBUTION
On June 26, 2002 the Defendant filed a pendente lite motion requesting permission to pay the pending college tuition bill payment for the parties' twin daughters by borrowing from an equity credit line against the marital home. The plaintiff objects to this motion. CT Page 9801
The court heard argument on this motion on July 29, 2002, during a contested hearing on the plaintiff's motion for pendente lite alimony. This pendente lite alimony hearing has already involved approximately four days of litigation, and is still ongoing. The court has received extensive evidence and testimony related to each party's claims about the income capacity and financial resources of the other.
The court has considered the arguments of counsel, the parties' financial affidavits, and other evidence in connection with the instant motion. The parties' jointly-owned home in Farmington has a fair market value of at least $700,000 and is a major asset of the marital estate.
Having considered the forgoing, and in the absence of an agreement between the parties, the court believes that the allocation of the children's higher education expenses, and the ultimate disposition of the parties' home, are significant issues which should be decided at trial, and not during a pendente lite proceeding.
The Defendant's June 26, 2002 pendente lite motion is Denied. The issues and requests raised therein may be litigated at trial, or resolved sooner by agreement if the parties are able to reach an accord.
By the court:
Dyer, J.